 Case 6:20-cv-00660-JDK Document 4 Filed 12/28/20 Page 1 of 2 PageID #: 79

                                                                                     Revised: 9/3/2015
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS    By Nakisha Love at 2:38 pm, Dec 28, 2020
                                   Tyler Iii DMSION
                          APPLICATION TO APPEAR PRO HAC VICE



l.This application is being made for the following: Case #_6_:2_0_-c_v_-0_0_6_6_0_ _ _ _ _ _ _ __
Style/Parties: Gohmert et al v. Pence
2. Applicant is representing the following party/ies: _A_II_P_la_in_t_iff_s_ _ _ _ _ _ _ _ _ _ _ _ __
3.Applicant was admitted to practice in NY             (state) on 01/23/2095                    (date).
4. Applicant is in good standing and is otherwise eligible to practice law before this court.
5. Applicant is not currently suspended or disbarred in any other court.
6. Applicant Obas 0has not had an application for admission to practice before another court denied (please
circle appropriate language). If so, give complete infonnation on a separate page.
7. Applicant Obas 0has not ever had the privilege to practice before another court suspended (please circle).
If so, give complete information on a separate page.
8. Applicant Ohas 0has not been disciplined by a court or Bar Association or committee thereof that would
reflect unfavorably upon applicant's conduct, competency or fitness as a member of the Bar (please
circle).   If so, give complete information on a separate page.
9. Describe in detail on a separate page any charges, arrests or convictions for criminal offense(s) filed
against you. Omit minor traffic offenses and misdemeanor offenses committed prior to age 18. (See Page 3)
l 0. There are no pending grievances or criminal matters pending against the applicant.
11. Applicant has been admitted to practice in the following courts:
NY, NJ, SONY, EDNY, Dt,JJ, CTA2, CTA9, US Supreme Court, US Tax Court, US Court of Clai
12. Applicant has read and will comply with the Local Rules of the Eastern District of Texas, including
Rule AT-3, the "Standards of Practice to be Observed by Attorneys."
13. Applicant understands that he/she is being admitted for the limited purpose of appearing in the case
specified above only.
Application Oath:
       I, _H_o_w_a_rd_K_le_in_h_e_n_d_le_r_ _ _ _ _ _ _ _ _ _do solemnly swear (or affirm) that the
above information is true; that I will discharge the duties of attorney and counselor of this court faithfully;
that I will demean myself uprightly under the law and the highest ethics of our profession; and that I will
support and defend the Constitution of the United States.


Date 12/28/2020                           Signature    Isl Howard Kleinhendler                        (/s/Signatun,)




                    Application Continued on Page 2
            Case 6:20-cv-00660-JDK Document 4 Filed 12/28/20 Page 2 of 2 PageID #: 80
                                                 UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF TEXAS
                                   APPLICATION TO APPEAR PRO RAC VICE (Continued)



                                                    Name (please print) Howard Kleinhendler
                                                     Bar Number /State NY 2657120
                                                     Firm Name:
                                                                           --------------------
                                                                         Howard Kleinhendler Esquire
                                                     Address/P.O. Box:            369 Lexington Avenue, 12th Floor
                                                     City/State/Zip: New York, NY 10017
                                                     Telephone#:       (917) 793-1188
                                                     Fax#:     (732) 901-0832
                                                     E-mail Address: howard@kleinhendler.com
                                                     Secondary E-Mail Address: hkleinhendler@yahoo.com


            This application has been approved for the court on:               12/28/20
                                                                             --------------------



                                                                         David A. O'Toole, Clerk
                                                                         U.S. District Court, Eastern District of Texas



                                                                         By _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                         Deputy Clerk




Applicati o n Instructions
Complete page 1 and 2 of this Application and Email to phv@txed.uscourts.gov for approval. Once
approved,   the clerk will email to you your new Login and    Password so that you will be able to
e lectro nically file your application and pay the $100 fee on    line. If you already have a login and
password, you will still need to wait for approval email      from the clerk before filing your
electronic application.      For Complete Instructions please visit the website
http://www. txed. uscourts. gov/
